Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-16, 22-24 and 48 are pending in the present application.  Claims 3, 4, 8-14, 16, 22, 24 and 48 stand withdrawn from consideration as being drawn to a nonelected invention/species.  Claims 1, 2, 5-7, 15 and 23 stand rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claim 21 under 35 USC 112, 1st paragraph, scope of enablement is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 5-7, 15 and 23 under 35 USC 112, 1st paragraph, scope of enablement is withdrawn.

The rejection of claim 21 under 35 USC 112, 2nd paragraph is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 5-7, 15 and 23 under 35 USC 112, 2nd paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 20 and 21 under 35 U.S.C. 103 as being unpatentable over Gambichler et al. (JEADV, available online 12 March 2013) in view of Gangakhedkar et al. (US20100048651; published 25 February 2010) and Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediatics.com/2010/11/06/lymphopenia-in-children/).

The rejection of claims 1, 2, 5-7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gambichler et al. (JEADV, available online 12 March 2013) in view of Gangakhedkar et al. (US20100048651; published 25 February 2010) and Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediatrics.com/2010/11/06/lymphopenia-in-children/) is maintained.
Gambichler et al. teaches glutathione-S-transferase T1 genotyping and phenotyping in psoriasis patients (Applicant’s elected disease; instant claim 20) receiving treatment with oral fumaric acid esters (title). It was found that the distribution of GSTT1 genotypes was 31% *A/*A, 49% *A/*0, and 20% *0/*0 (instant claim 2). The genotype testing was done from blood samples of patients using specific oligonucleotide primers for polymerase chain reaction of GSTT1 gene fragments 
The patients were administered fumaderm (see page 575, 2nd column, 1st paragraph), which is an enteric-coated tablet containing fumaric acid esters, such as dimethylfumarate (DMF) and calcium, magnesium, and zinc salts of monoethylfumarate, and it is taught that DMF is rapidly hydrolyzed by esterases to monomethylfumarate (MMF), which is regarded as the active metabolite (see page 574, 1st column, 1st paragraph).  As defined in p 0005 of applicant’s specification DMF is a prodrug of MMF as required by instant claims 1 and 23. Fumaderm was initiated and the dose incremented according to the standard dosing schedule over 9 weeks, beginning with one initial tablet (30 mg DMF, 75 mg of monoethylfumarate) until a maximum dose of two tablets three times per day was achieved (total dose of 720 mg DMF and 95 mg monoethylfumarate) (see page 575, 2nd column, 1st paragraph). Said dosage falls within the range of doses disclosed in applicant’s specification (see p 0317 of PG pub of instant application, US20150038499) and are therefore considered to be therapeutically effective amounts as required by instant claim 1.
The efficacy of Fumaderm and adverse events were routinely identified 1 month, 2 months, and 6 months after therapy was initiated (see page 575, column 2, 1st paragraph). Secondary outcomes investigated were the occurrence of side-effects, lymphocyte subpopulation counts, and fumaric acid ester dosage at psoriasis area and severity index 50 were analyzed in relation to GSTT1 genotype (see page 575, 2nd column, 2nd paragraph). Lymphopenia (i.e. lymphocyte counts of less than 1000/uL) was st column, 2nd paragraph). Said checking of lymphocyte counts in relation to GSTT1 genotype reads on step c) of instant claim 1.
Said identification of events at 1, 2, and 6 months falls within the range of predetermined time interval lengths of instant claim 7 and thereby renders said claims 6 and 7 obvious.  See MPEP § 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It was found that there was a frequent occurrence of reduction (>50%) of circulating lymphocytes in patients with *0/*0 GSTT1 status, and that said status is a predictor for the occurrence of marked reduction of lymphocyte counts under fumaric acid ester therapy (see Abstract, results and conclusion). In fact the likelihood of substantial decrease in lymphocyte counts under fumaric acid ester treatment is sixfold increase in psoriasis patients with *0/*0 GSTT1 status (see page 579, 1st column, 1st paragraph). It is taught that since the presence of an enzyme in the target cell is necessary for the enhanced detoxification of its substrates (i.e. DMF), the previously observed lack of GSTT1 enzyme activity in lymphocytes accounts for the significant decrease in these cells under fumaric acid ester treatment, in particular cases with *0/*0
GSTT1 status (see page 57, 2nd column, 2nd paragraph; page 579, 1st column, 1st paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have checked lymphocyte levels in patients with *0/*0 GSTT1 status (i.e. those patients with a deficiency in tissue GSTT1 levels) at a shorter predetermined time interval length (i.e. decreased time interval length) than 

Gambichler does not teach that treatment should be suspended if the lymphocyte testing shows an abnormally low lymphocyte blood concentration or wherein said prodrug is not dimethyl fumarate, and wherein said therapeutically effective amount is from about 10 mg to about 4g per day (as recited by amended instant claim 1).

However,
(I)	Gangakhedkar et al. teach (i) prodrugs of methyl hydrogen fumarate and their use in the treatment of psoriasis (abstract). Specifically taught is Applicant’s elected prodrug, (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate (see para. 0105) and (ii) the prodrugs can be administered using dosing “from about 10 mg to about 4g per day (see para. 0335).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have treated psoriasis via the method of the 

(II)	Roll et al. teach that lymphopenia is a concern during long-term fumaric acid ester treatment of psoriasis (see page 134, 1st column, 1st paragraph), and that it is not usually significant and is reversible within a few weeks after cessation of treatment. It is taught that side effects associated with treatment are lymphocytopenia, leukocytopenia, and elevated eosinophil counts, and that a decrease in lymphocytes below 500/mm3 (i.e. uL) should lead to a dosage reduction or withdrawal of treatment (see page 136,1st column, 2nd paragraph).

Neither Gambichler, Gangakhedkar nor Roll teaches the abnormally low lymphocyte concentrations for children or adults of instant claim 1.
Lymphopenia in Children teaches that normal lymphocyte counts in children is 3,000-9,500/uL and in adults 1,000-4800/uL (see 1st paragraph).

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have suspended treatment of psoriasis with 
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
the cited references fail to provide the motivation necessary to arrive at the claimed invention;
at best, Gambichler et al. teaches an association between *0/*0 GSTT1 status in psoriasis patients treated with FAE and the occurrence of lymphopenia and there is a significant difference between an association and a call to action; there is no teaching or suggestion that this population of patients should be treated differently, including pre-treatment testing or monitoring lymphocyte counts during treatment- either at all or more frequently than “normal” patients; there is no teaching or suggestion that lymphopenia is a troublesome side effect and the discussion of side effects and tolerance/compliance issues in Gambichler et al. is specific to gastrointestinal (GI) and skin flushing, where the former is said to be particularly problematic;
the references do not suggest that lymphopenia presents a call to action, i.e., a reason to treat *0/*0 GSTT1 differently than “normal” patients, including pre-treatment testing or monitoring lymphocyte counts during treatment- either at all or more frequently than “normal” patients;
the Lymphopenia in Child reference teaches that “lymphocytopenia by itself usually causes no symptoms and is often detected in the evaluation of other illnesses” or put another way, most patients with lymphopenia as a result of FAE treatment would not even know they had it;
like Gambichler et al., Roll et al. teaches that skin flushing and GI issues limit tolerance to therapy in a subset of patients, but does not teach or suggest that lymphopenia poses the same issue; genetic predisposition to lymphopenia is not included among the numerous contraindications for treatment given in Roll et al.; while Roll et al. does state that lymphopenia is a “concern”, it also states (in the very next sentence) that lymphopenia is usually not significant and not associated with signs of immunosuppression;
when taken as a whole, the prior suggests that an ordinary artisan would not have considered the genetic propensity to increased risk lymphopenia a reason to treat this subset of patients differently, let alone as described in the amended claims and
even if the cited references provided the necessary motivation to do something about lymphopenia risk for the genetically predisposed, Applicant submits that the cited references would have motivated the ordinary artisan to reduce the dose as opposed to withdrawing treatment. 
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s argument is that the ordinary artisan would not have been motivated to test for genetic predisposition to lymphopenia or to withdraw treatment under the circumstances claimed in view of the cited references, which on the whole teach that lymphopenia is not sufficiently problematic that it would have motivated a skilled artisan withdraw an otherwise effective treatment for this patient population.
As noted by MPEP § 2143.02, [a] rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
As noted by applicant, Gambichler et al. teaches an association between *0/*0 GSTT1 status in psoriasis patients treated with FAE and the occurrence of Therefore, the reference provides a motivation to test psoriasis patients for 0*/0* GSTT1 status before treatment with a fumaric acid ester (see step (a) of claim 1).
Both Gambichler and Gangakhedkar teach the use of prodrugs of MMF for treating psoriasis.  Gangakhedkar also teaches the use of “from about 10 mg to about 4g per day”.   Therefore, the administration of from about 10 mg to about 4g per day of MMF or prodrug thereof for treatment of psoriasis is rendered obvious by the references (see step (b) of claim 1).
  Because lymphopenia is a concern during treatment with fumaric acid ester (as evidenced by Roll) and patients with 0*/0* GSTT1 status have a six-fold increased likelihood of a substantial decrease in lymphocyte counts (as taught by Gambichler), the skilled artisan in the medical art would be motivated to test lymphocyte counts during treatment of psoriasis patients with fumaric acid ester.  That is, it would have been obvious to said skilled artisan in the art at the time of the present invention to test patients with 0*/0* GSTT1 status more frequently because of the greater likelihood of decrease in lymphocyte count (see step (c) of claim 1).
	Roll also teaches a decrease in lymphocytes below 500/mm3 should lead to a dosage reduction or withdrawal of treatment:

    PNG
    media_image1.png
    100
    485
    media_image1.png
    Greyscale
(see page 136, 1st full paragraph).  Therefore, the art provides motivation to suspend treatment of a patient with psoriasis with fumaric acid esters when lymphocyte count is low (see step (d) of claim 1).
In essence, all of the elements of the claimed invention were known in the art at the time of the present invention.  Based on the teachings of the references and the level of skill of the ordinary artisan in the medical art at the time of the present invention, predetermination of GSTT1 levels in psoriasis patients; administering MMF or prodrug thereof in said patients; testing blood lymphocyte concentration during treatment and suspending treatment if the lymphocyte level is low is rendered prima facie obvious.
Applicant argues that the ordinary artisan would not have been motivated to test for genetic predisposition to lymphopenia or to withdraw treatment under the circumstances claimed in view of the cited references, which on the whole teach that lymphopenia is not sufficiently problematic that it would have motivated a skilled artisan withdraw an otherwise effective treatment for this patient population.
Contrary to applicant’s argument, the skilled artisan in the medical art would have been motivated to test for genetic predisposition to lymphopenia based on the teaching in the art that patients with 0*/0* GSTT1 genotype have a six-fold increased likelihood of a substantial decrease in lymphocyte counts.  Said skilled artisan would also be motivated to suspend treatment based on the treating by Roll that it is reversible within weeks after cessation of treatment.
Applicant also argues the art teaches lymphopenia is not sufficiently problematic and although Roll teaches it is of concern, in the next statement the reference teaches it is not significant or associated with signs of immunosuppression.


    PNG
    media_image2.png
    190
    619
    media_image2.png
    Greyscale
.  Based on the knowledge in the medical art of the importance of lymphocytes, the skilled artisan in the art would have been motivated to monitor the lymphocyte level in a patient treated with fumaric acid esters since said compounds are known to cause a decrease in lymphocytes.  Said skilled artisan would also be motivated to suspend treatment since said suspension is known to reverse said decrease in lymphocytes.
For these reasons, the rejection of claims 1, 2, 5-7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gambichler et al. (JEADV, available online 12 March 2013) in view of Gangakhedkar et al. (US20100048651; published 25 February 2010) and Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediatrics.com/2010/11/06/lymphopenia-in-children/) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BARBARA P BADIO/Primary Examiner, Art Unit 1628